>


	TAMES Search

    
    
    
    
    
    
    
    
    

    


    
    
			



Texas Judicial
Branch




Skip to main content









HomeCourtsClick to expand submenuAbout Texas CourtsSupreme CourtCourt of Criminal Appeals1st Court of Appeals2nd Court of Appeals3rd Court of Appeals4th Court of Appeals5th Court of Appeals6th Court of Appeals7th Court of Appeals8th Court of Appeals9th Court of Appeals10th Court of Appeals11th Court of Appeals12th Court of Appeals13th Court of Appeals14th Court of AppealsMultidistrict Litigation PanelSpecialty CourtsTrial CourtsRules & FormsClick to expand submenuRules & StandardsFormsOrganizationsClick to expand submenuPolicy & FundingAdministrative Judicial RegionsChildren's CommissionCriminal Justice Integrity UnitJudicial Branch Certification CommissionJudicial  Committee on Information TechnologyJudicial Compensation CommissionSupreme Court Advisory CommitteeTexas Access to Justice CommissionTexas Access to Justice FoundationTexas Indigent Defense CommissionTexas Judicial CouncilAgenciesOffice of Capital WritsOffice of Court AdministrationState Commission on Judicial ConductState Law LibraryState Prosecuting AttorneyBar & EducationBoard of Law ExaminersJudicial EducationState Bar of TexasTexas Board of Legal SpecializationTexas Center for Legal EthicsPublications & TrainingClick to expand submenuLegislative InformationPublicationsTraining MaterialsPrograms & ServicesClick to expand submenuCertification, Registration & LicensingCollection Improvement ProgramCourt Consultant ServicesDomestic Violence ResourcesIndigent DefenseLegal AidSelf-HelpTranslation & InterpretationJudicial DataClick to expand submenuJudicial DirectoryOpen Records PolicyReporting to OCAStatistics & Other DataVexatious LitigantseFile TexasMedia







                    Supreme Court
                






Site Search




Home/Courts/Supreme Court






Case InformationCase SearchDocument Search(Cases initiated before 8/28/12)Event ReportsReleased Orders/Opinions(Opinions released before 09/01/12)Case SubmissionsCase Mail




Case Search









Case Search
Document Search





All Courts


Supreme Court7th Court Criminal Appeals8th Court 1st Court 9th Court 2nd Court 10th Court 3rd Court 11th Court 4th Court 12th Court 5th Court 13th Court 6th Court 14th Court 













Case No.:








Partial Case No.:








BothCivilCriminal







                                                            Inactive Cases

                                                        Exclude
                                                    




                                                            Date Filed
                                                        







Open the calendar popup.




<<<November 2014>>>








 SMTWTFS



442627282930311

452345678

469101112131415

4716171819202122

4823242526272829

4930123456











                                                                 to
                                                            




Open the calendar popup.




<<<November 2014>>>








 SMTWTFS



442627282930311

452345678

469101112131415

4716171819202122

4823242526272829

4930123456
















                                                            Style


                                                        
                                                        v.
                                                    












                                                            Attorney or Bar No:
                                                        


                                                        
                                                        (Name/Bar No.)
                                                    




                                                            Trial Court Case No:






                                                            Originating COA:

                                                        
                                                         SC/CCA
                                                    




                                                            Trial Court County:








                                                            Trial Court:
                                                        




















                                        
                                        
                                        
                                        &nbsp
                                    











                    
                      
                    
                





NOTE: This information is compiled and made available as a public
                service by The Supreme Court of Texas, the Texas Court of Criminal Appeals and the
                Courts of Appeals. However, these courts make no warranty as to the accuracy, reliability,
                or completeness of the information and are not responsible for any errors or omissions
                or for results obtained from the use of the information. Distribution of the information
                does not constitute such a warranty. Use of the information is the sole responsibility
                of the user.
                

                Also, note that neither TCO nor OCA have or maintain records on individual trial
                court cases but we maintain the following 
                    list of searchable county systems. You would need to contact the court DIRECTLY
                for specific case information, see our 
                    online Judicial Directory [or 
                        view pdf version] for contact information.

                To view or print PDF files you must have the Adobe Acrobat® reader. This software
                may be obtained without charge from Adobe. 
                    Download the reader from the Adobe Web site.
            




















Resources
Careers
Site Policies
Texas Homeland Security
Texas.gov
TRAIL
WebMaster